Case: 5:20-cr-00112-PAG Doc #: 24 Filed: 06/19/20 1 of 2. PageID #: 87




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  UNITED STATES OF AMERICA                       )   CASE NO.: 5:20-CR-112
                                                 )
                 Plaintiff,                      )   JUDGE PATRICIAN A. GAUGHAN
                                                 )
                 v.                              )
                                                 )
  ALLEN MARTIN KENNA                             )     MOTION TO TRANSPORT
                                                 )     DEFENDANT TO COURT
         Defendant.                              )     FOR EXPERT EVALUATIONS

         Now comes the Defendant, Allen M. Kenna, by and through counsel, and

  respectfully requests that this Court allow him to be transported from the CoreCivic

  Northeast Ohio Correctional Center by U.S. Marshalls to the John F. Seiberling Building

  and U.S. Federal Courthouse in Akron, Ohio for a four hour period for an expert evaluation

  and testing. Expert has availability on July 8, 2020, July 10, 2020, July 15, 2020, July 16,

  2020 and July 17, 2020 from 10:00 a.m. until 4:00 p.m.

         Expert evaluation is necessary to prepare defense in this case. Due to COVID-19.

  in person evaluation has been unavailable. Our expert has safety concerns about

  accommodations inside the CoreCivic.

         Wherefore, Defendant, Allen Martin Kenna, respectfully requests a Transport Order

  as stated above.

                                                       Respectfully submitted,

                                                      /s/ Noah C. Munyer
                                                      Noah C. Munyer (0086575)
                                                      Attorney for Defendant
                                                      121 South Main Street, Suite 520
                                                      Akron, Ohio 44308
                                                      (330) 253-0785 (telephone)
                                                      (330) 253-7432 (facsimile)
Case: 5:20-cr-00112-PAG Doc #: 24 Filed: 06/19/20 2 of 2. PageID #: 88




                                     Certificate of Service
         I certify on this 19th day of June, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify the foregoing document is being
  served on all counsel of record either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in another authorized manner for those counsel or parties not
  authorized to receive electronically Notices of Electronic Filing.
                                                       /s/ Noah C. Munyer
                                                       Noah C. Munyer (0086575)
                                                       Attorney for Defendant
